Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 1 of 11 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HOT SPRINGS DIVISION

CRYSTAL DANIELS and MARCELLA PLAINTIFFS
NATHANIEL, Each Individually and on
Behalf of All Others Similarly Situated

VS. No. 6:19-cv-6149-RTD

QUAPAW BATHS, LLC, ANTHONY DEFENDANTS
TAYLOR, and ROBERT KEMPKES

ORIGINAL COMPLAINT—COLLECTIVE ACTION

COME NOW Plaintiffs Crystal Daniels and Marcella Nathaniel, each individually
and on behalf of all others similarly situated, by and through their attorneys Blake Hoyt
and Josh Sanford of Sanford Law Firm, PLLC, and for their Original Complaint—
Collective Action (“Complaint”) against Defendants Quapaw Baths, LLC, Anthony Taylor,
and Robert Kempkes (collectively “Defendants”), they state and allege as follows:

I. PRELIMINARY STATEMENTS

1. This is a collective action brought by Crystal Daniels and Marcella
nathaniel (collectively “Plaintiffs’), each individually and on behalf of all others similarly
situated, against Defendants for violations of the tipped wages provisions of the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”), and the Arkansas Minimum
Wage Act, Ark. Code Ann. § 11-4-201 et seq. (the “AMWA’).

2 Plaintiffs seek a declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of
Defendants’ failure to pay proper wages under the FLSA and the AMWA.

Page 1 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 2 of 11 PagelD #: 3

ll. JURISDICTION AND VENUE

3. The United States District Court for the Western District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331
because this suit raises federal questions under the FLSA.

4. This Complaint also alleges AMWA violations, which arise out of the same
set of operative facts as the federal cause of action; accordingly, this Court has
supplemental jurisdiction over Plaintiffs’ AMWA claims pursuant to 28 U.S.C. § 1367(a).

5. The acts complained of herein were committed and had their principal
effect against Plaintiffs within the Hot Springs Division of the Western District of
Arkansas. Therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

lil. THE PARTIES
6. Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

Ton Plaintiff Daniels (“Daniels”) is an individual and resident of Garland
County.

8. Plaintiff Nathaniel (“Nathaniel”) is an individual and resident of Garland
County.

9. At all times material herein, Plaintiffs and those similarly situated have

been entitled to the rights, protections, and benefits provided under the FLSA.

10. Separate Defendant Quapaw Baths, LLC (“Quapaw Baths’), is a domestic
limited liability company.

11. Quapaw Baths’s registered agent for service is Anthony Taylor, at 210

Central Avenue, Suite 2A, Hot Springs, Arkansas 71901.

Page 2 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 _ Filed 12/30/19 Page 3 of 11 PagelD #: 4

12. | Separate Defendant Anthony Taylor (“Taylor’) is an individual and resident
of Arkansas.

13. Taylor is an owner, principal, officer and/or director of Quapaw Baths.

14. Taylor manages and controls the day-to-day operations of Quapaw Baths,
including but not limited to the pay policies applicable to Plaintiffs.

15. Separate Defendant Robert Kempkes (“Kempkes”) is an individual and
resident of Arkansas.

16. | Kempkes is an owner, principal, officer and/or director of Quapaw Baths.

17. _Kempkes manages and controls the day-to-day operations of Quapaw
Baths, including but not limited to the pay policies applicable to Plaintiffs.

18. Defendants own and operate a bathhouse and spa in Hot Springs.

19. Within the three years preceding the filing of this Complaint, Defendants
have continuously employed at least four employees.

20. Defendants have at least two employees engaged in commerce or in the
production of goods for commerce, or handling, selling, or otherwise working on goods
or materials that have been moved in or produced for commerce.

21. Defendants’ annual gross volume of sales made or business done is not
less than $500,000.00 (exclusive of excise taxes at the retail level that are separately
stated) in each of the three years preceding the filing of the Original Complaint.

IV. FACTUAL ALLEGATIONS
22. Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

Page 3 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 4 of 11 PagelID #: 5

23. Daniels was employed by Defendants as a Massage Therapist from
August of 2017 until December of 2019.

24. Nathaniel was employed by Defendants as a Massage Therapist from
June of 2018 until present.

25. Massage Therapists provide various massage therapy services to
Defendants’ customers.

26. Plaintiffs and other Massage Therapists were paid at or near minimum
wage, plus commission paid per massage.

27. Plaintiffs and other Massage Therapists frequently received tips from
customers.

28. Defendants regularly withheld a portion of Plaintiffs’ and other Massage
Therapists’ tips.

29. Defendants knew or should have known that withholding Plaintiffs’ tips
was a violation of the FLSA.

V. REPRESENTATIVE ACTION ALLEGATIONS

30. Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as
though fully incorporated in this section.

31. Plaintiffs bring this claim for relief for violation of the FLSA as a collective
action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all
persons similarly situated as hourly employees who were, are, or will be employed by
Defendants within the applicable statute of limitations period, who are entitled to
payment of the following types of damages:

A. Tips withheld by Defendants;

Page 4 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 5 of 11 PagelD #: 6

B. Liquidated damages; and

C. Attorney's fees and costs.

32. Plaintiff proposes the following class under the FLSA:

All Massage Therapists within the last three years.

33. In conformity with the requirements of FLSA Section 16(b), each Plaintiff
has filed or will soon file a written Consent to Join this lawsuit.

34. The relevant time period dates back three years from the date on which
Plaintiff's Original Complaint—Collective Action was filed herein and continues forward
through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein
below.

35. |The members of the proposed FLSA class are similarly situated in that

they share these traits:

A. They had substantially similar job duties, requirements, and pay
provisions;

B. They regularly received tips from customers; and

Cc. They were subject to Defendants’ common policy and practice of

withholding a portion of their tips.

36. Plaintiffs are unable to state the exact number of the class but believe that
the class is exceeds thirty (30) persons.

37. Defendants can readily identify the members of the class, who are a
certain portion of the current and former employees of Defendants.

38. The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendants.

Page 5 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 6 of 11 PagelD #: 7

39. The email addresses of many of the probable FLSA collective action
plaintiffs are available from Defendants.

Vi. FIRST CLAIM FOR RELIEF
(Individual Claims for FLSA Violations)

40. Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as
though fully set forth herein.

41. Plaintiffs assert this claim for damages and declaratory relief pursuant to
the FLSA, 29 U.S.C. § 201, et seq.

42. At all relevant times, Defendants have been, and continue to be, an
enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

43. Defendants classified Plaintiffs as non-exempt from the requirements of
the FLSA.

44. 29U.S8.C. § 203(m)(2)(B) states, “An employer may not keep tips received
by its employees for any purposesf[.]”

45. Defendants unlawfully withheld a portion of Plaintiffs’ tips in violation of the
FLSA.

46. Defendants knew or should have known that their actions violated the
FLSA.

47. Defendants’ conduct and practices, as described above, were willful.

48. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiffs for monetary damages, liquidated damages and costs, including reasonable
attorney's fees provided by the FLSA for all violations which occurred beginning at least
three (3) years preceding the filing of Plaintiffs’ initial complaint, plus periods of

equitable tolling.
Page 6 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 7 of 11 PagelD #: 8

49. Defendants have not acted in good faith nor with reasonable grounds to
believe their actions and omissions were not a violation of the FLSA, and, as a result
thereof, Plaintiffs are entitled to recover an award of liquidated damages in an amount
equal to the amount of unpaid minimum wage and unpaid overtime premium pay
described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

50. Alternatively, should the Court find that Defendants acted in good faith in
failing to pay Plaintiffs as provided by the FLSA, Plaintiff is entitled to an award of
prejudgment interest at the applicable legal rate.

Vil. SECOND CLAIM FOR RELIEF
(Collective Action Claim for FLSA Violations)

51. __~ Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as
though fully set forth herein.

52. Plaintiffs assert this claim for damages and declaratory relief on behalf of
all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

53. At all relevant times, Defendants have been, and continue to be, an
enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

54. Defendants classified Plaintiffs and other similarly situated employees as
non-exempt from the overtime provisions of the FLSA.

55. 29 U.S.C. § 203(m)(2)(B) states, “An employer may not keep tips received
by its employees for any purposesfJ.]”

56. Defendants unlawfully withheld a portion of Plaintiffs’ and similarly situated
employees ' tips in violation of the FLSA.

57. Defendants knew or should have known that their actions violated the

FLSA.
Page 7 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 Filed 12/30/19 Page 8 of 11 PagelD #: 9

58. Defendants’ conduct and practices, as described above, were willful.

59. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiffs and all similarly situated employees for monetary damages, liquidated
damages and costs, including reasonable attorney's fees provided by the FLSA for all
violations which occurred beginning at least three (3) years preceding the filing of
Plaintiffs’ initial complaint, plus periods of equitable tolling.

60. Defendants have not acted in good faith nor with reasonable grounds to
believe its actions and omissions were not a violation of the FLSA, and, as a result
thereof, Plaintiffs and similarly situated employees are entitled to recover an award of
liquidated damages in an amount equal to the amount of unpaid overtime premium pay
described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

61. Alternatively, should the Court find that Defendants acted in good faith in
failing to pay Plaintiffs and the class members as provided by the FLSA, Plaintiffs and
the class members are entitled to an award of prejudgment interest at the applicable
legal rate.

Vill. THIRD CLAIM FOR RELIEF
(Individual Claims for AMWA Violations)

62. Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as
though fully set forth herein.

63. Plaintiffs assert this claim for damages and declaratory relief pursuant to
the AMWA, Ark. Code Ann. §§ 11-4-201, ef seq.

64. At all relevant times, Defendants were Plaintiffs’ “employer” within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

Page 8 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document 2 _ Filed 12/30/19 Page 9 of 11 PagelD #: 10

65. Defendants classified Plaintiffs as non-exempt from the requirements of
AMWA.

66. 29U.S.C. § 203(m)(2)(B) states, “An employer may not keep tips received
by its employees for any purposes].]”

67. 29 U.S.C. § 203(m)(2)(B) “dofes] not contradict Arkansas law. Neither
do[es it] ‘read into a statute a provision that was not included by the General Assembly.’
. .. Because a different interpretation is not clearly required, the Court will rely on the
applicable federal regulations, the DOL’s further interpretation of those regulations, and
the relevant Eighth Circuit precedent to interpret the parameters of the tip credit under
the AMWA.” Esry v. PF. Chang's Bistro, Inc., No. 4:18CV00156 JLH, 2018 U.S. Dist.
LEXIS 78048, at *13-15. (E.D. Ark. May 9, 2018), quoting Gerber Prods. Co. v. Hewitt
I, 2016 Ark. 222 at *14 (2016).

68. Defendants unlawfully withheld a portion of Plaintiffs’ and similarly situated
employees tips.

69. Defendants knew or should have known that their practices violated the
AMWA.

70. Defendants’ conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary, and in bad faith.

71. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiffs for, and Plaintiffs seek, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorney's fees as provided by the AMWA.

Page 9 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document2 _ Filed 12/30/19 Page 10 of 11 PagelD #: 11

IX. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiffs Crystal Daniels and Marcella
Nathaniel, each individually and on behalf of all others similarly situated, respectfully
pray that each Defendant be summoned to appear and to answer this Complaint and for
declaratory relief and damages as follows:

A. Declaratory judgment that Defendants’ practices alleged in this Complaint
violate the FLSA, the AMWA, and their related regulations;

B. Certification of a class under Section 216 of the FLSA of all individuals
similarly situated, as further defined in any motion for the same;

C. Judgment for damages suffered by Plaintiffs and all others similarly
situated for all unpaid compensation under the FLSA, the AMWA and their related
regulations;

D. Judgment for liquidated damages owed to Plaintiffs and all others similarly
situated pursuant to the FLSA, the AMWA, and their related regulations;

E. An order directing Defendants to pay Plaintiffs and all others similarly
situated prejudgment interest, a reasonable attorney's fee and all costs connected with
this action; and

F Such other and further relief as this Court may deem just and proper.

Page 10 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
Case 6:19-cv-06149-RTD Document2 _ Filed 12/30/19 Page 11 of 11 PagelD #: 12

Respectfully submitted,

CRYSTAL DANIELS and MARCELLA
NATHANIEL, Each Individually and
on Behalf of All Others Similarly
Situated, PLAINTIFFS

SANFORD LAW FIRM, PLLC

One Financial Center

650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211

Telephone: (501) 221-0088

Facsimilg (888) 787-2040

 

Ark. Bar No. 2014252
blake@sanfordlawfhfm.com

 

Josh SAnfard
ArkBar No. 2001037
josh@sanfordlawfirm.com

Page 11 of 11
Crystal Daniels, et al. v. Quapaw Baths, LLC, et al.
U.S.D.C. (W.D. Ark.) No. 6:19-cv-6149-RTD
Original Complaint—Collective Action
